DETAILED ACTION
This communication is in response to the claims filed on 08/04/2020.
Application No: 16/5985,092.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER’S AMENDMENT 
An examiner’s amendment to the record appears below. Should the changes and/OR additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with 
Josephine Chang on August 17, 2022.

The claims have been amended as follows:
The listing of claims will replace all prior versions of the claims in the application.

LISTING OF CLAIMS

1.	(Currently Amended)	A method for three-dimensional (3D) object classification comprising:
receiving, by a computing system, point cloud data from an input source, wherein the point cloud data includes first and second points in 3D space, wherein the first point represents a feature of an object;
transforming the point cloud data into a plurality of voxels, wherein a first voxel of the plurality of voxels includes the first point, and a second voxel of the plurality of voxels includes no points;
invoking, by [[a]]the computing system, a neural network for classifying the first point with a first label, wherein the classifying of the first point includes classifying the first voxel with the first label;
classifying the second voxel with the first label or a second label different from the first label;
regressing, by [[a]]the computing system, a bounding box based on classifying the first point with the first label, wherein the regressing of the bounding box is based on at least the first voxel, and wherein the regressing the bounding box includes predicting at least a location of the bounding box; and
controlling, by the computing system, an autonomous vehicle based on regressing the bounding box. 

2.	(Cancelled).

3.	(Cancelled).

4.	(Currently Amended)	The method of claim 1, 
classifying the second voxel with the first label, wherein the regressing of the bounding box is based on the first voxel and the second voxel. 

5.	(Original)	The method of claim 1 further comprising training the neural network based on training data, wherein the training data includes a particular point associated with the object, wherein the particular point is assigned the first label in response to detecting that the particular point is within a threshold distance to a center of the object.

6.	(Original)	The method of claim 5, wherein M number of points in the training data are assigned the first label, wherein M is determined based on a volume of the object. 

7.	(Original)	The method of claim 1 further comprising training the neural network based on training data, wherein the training includes learning relative spatial information of two points assigned the first label. 

8.	(Original)	The method of claim 7, wherein the learning of the relative spatial information includes:
dividing a ground truth bounding box associated with the object into partitions; and
classifying a particular point associated with the object and assigned the first label, to one of the partitions. 
9.	(Original)	The method of claim 7, further comprising computing a partition classification loss, and training the neural network based on the partition classification loss.

10.	(Original)	The method of claim 9, wherein the training of the neural network is further based on a classification loss computed from classifying points with the first label, and a regression loss computed from bounding box regression of the classified points.

11.	(Original)	The method of claim 1, wherein the regressing of the bounding box includes applying soft argmin for regressing location parameters associated with the first point. 

12.	(Currently Amended)	A system for three-dimensional (3D) object classification comprising:
a processor; and
a memory, wherein the memory stores instructions that, when executed, cause the processor to:
	receive point cloud data from an input source, wherein the point cloud data includes first and second points in 3D space, wherein the first point represents a feature of an object;
	transform the point cloud data into a plurality of voxels, wherein a first voxel of the plurality of voxels includes the first point, and a second voxel of the plurality of voxels includes no points;
	invoke a neural network for classifying the first point with a first label, wherein the classifying of the first point includes classifying the first voxel with the first label;
	classify the second voxel with the first label or a second label different from the first label;
	regress a bounding box based on classifying the first point with the first label, wherein the instructions that cause the processor to regress the bounding box include instructions that cause the processor to regress the bounding box based on at least the first voxel, and wherein the instructions that cause the processor to regress the bounding box 
	control an autonomous vehicle based on regressing the bounding box. 

13.	(Cancelled).

14.	(Cancelled).

15.	(Currently Amended)	The system of claim 
classify the second voxel with the first label, wherein the instructions that cause the processor to regress the bounding box include instructions that cause the processor to regress the bounding box based on the first voxel and the second voxel. 

16.	(Original)	The system of claim 12, wherein the instructions further cause the processor to:
train the neural network based on training data, wherein the training data includes a particular point associated with the object, wherein the particular point is assigned the first label in response to detecting that the particular point is within a threshold distance to a center of the object.

17.	(Original)	The system of claim 16, wherein M number of points in the training data are assigned the first label, wherein M is determined based on a volume of the object. 

18.	(Original)	The system of claim 12, wherein the instructions further cause the processor to:
train the neural network based on training data, wherein the training includes learning relative spatial information of two points assigned the first label. 

19.	(Original)	The system of claim 18, wherein the instructions that cause the processor to learn the relative spatial information include instructions that cause the processor to:
divide a ground truth bounding box associated with the object into partitions; and
classify a particular point associated with the object and assigned the first label, to one of the partitions. 

20.	(Original)	The system of claim 18, wherein the instructions further cause the processor to compute a partition classification loss, and train the neural network based on the partition classification loss.


*** 

Reasons for allowance
Claims 1, 4-12 and 15-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The reason for allowance is that the prior arts of record fail to teach the limitations along with preamble as a whole claim. The limitations recited in the independent claims comprise a particular combination of elements, functions and preamble, which are neither taught nor-suggested by the prior arts as a whole claim. 

The representative claim 1 distinguish features are underlined and summarized below: 
A method for three-dimensional (3D) object classification comprising:
receiving, by a computing system, point cloud data from an input source, wherein the point cloud data includes first and second points in 3D space, wherein the first point represents a feature of an object;
transforming the point cloud data into a plurality of voxels, wherein a first voxel of the plurality of voxels includes the first point, and a second voxel of the plurality of voxels includes no points;
invoking, by the computing system, a neural network for classifying the first point with a first label, wherein the classifying of the first point includes classifying the first voxel with the first label;
classifying the second voxel with the first label or a second label different from the first label;
regressing, by the computing system, a bounding box based on classifying the first point with the first label, wherein the regressing of the bounding box is based on at least the first voxel, and wherein the regressing the bounding box includes predicting at least a location of the bounding box; and
controlling, by the computing system, an autonomous vehicle based on regressing the bounding box. 
 
 The representative claim 12 distinguish features are underlined and summarized below: 
A system for three-dimensional (3D) object classification comprising: a processor; and
a memory, wherein the memory stores instructions that, when executed, cause the processor to:
receive point cloud data from an input source, wherein the point cloud data includes first and second points in 3D space, wherein the first point represents a feature of an object;
transform the point cloud data into a plurality of voxels, wherein a first voxel of the plurality of voxels includes the first point, and a second voxel of the plurality of voxels includes no points;
invoke a neural network for classifying the first point with a first label, wherein the classifying of the first point includes classifying the first voxel with the first label;
classify the second voxel with the first label or a second label different from the first label;
regress a bounding box based on classifying the first point with the first label, wherein the instructions that cause the processor to regress the bounding box include instructions that cause the processor to regress the bounding box based on at least the first voxel, and wherein the instructions that cause the processor to regress the bounding box is for predicting least location of the bounding box; and
control an autonomous vehicle based on regressing the bounding box. 


 
Applicant's independent claim 1 comprises a particular combination of underlined features in combination with other recited limitations, which are neither taught nor-suggested by the prior arts as a whole claim. 
Similarly, other independent claim 12 comprises a particular combination of underlined features in combination with other recited limitations with analogous wording, which are neither taught nor-suggested by the prior arts as a whole claim.
Dependent claims are deemed allowable for the same reasons as corresponding independent claims.
 

Prior Art References 
The closest combined references of Vallespi, Joshi and BANERJEE teaches following:
 	Vallespi (US 20190310651 A1) teaches systems and methods for detecting objects of interest and determining location information and motion information for the detected objects based at least in part on sensor data (e.g., LIDAR data) provided from one or more sensor systems (e.g., LIDAR systems) included in the autonomous vehicle. The perception system can include a machine-learned detector model that is configured to receive multiple time frames of sensor data and implement curve-fitting of sensor data points over the multiple time frames of sensor data. The machine-learned model can be trained to determine, in response to the multiple time frames of sensor data provided as input, location information descriptive of a location of one or more objects of interest detected within the environment at a given time and motion information descriptive of the motion of each object of interest.

Joshi (US 10891518 B1) teaches that aspects of the disclosure relate to training a labeling model to automatically generate labels for objects detected in a vehicle's environment. In this regard, one or more computing devices may receive sensor data corresponding to a series of frames perceived by the vehicle, each frame being captured at a different time point during a trip of the vehicle. The computing devices may also receive bounding boxes generated by a first labeling model for objects detected in the series of frames. The computing devices may receive user inputs including an adjustment to at least one of the bounding boxes, the adjustment corrects a displacement of the at least one of the bounding boxes caused by a sensing inaccuracy. The computing devices may train a second labeling model using the sensor data, the bounding boxes, and the adjustment to increase accuracy of the second labeling model when automatically generating bounding boxes.
 
BANERJEE (EP 3525131 A1) teaches that a concept of object detection in a scene represented by depth data of a range detection sensor and image data of a camera. The depth data is projected onto the image data to generate projected depth data. The projected depth data is encoded to multichannel information to generate encoded projected depth data. Hybrid data comprising the image data and the encoded projected depth is fed data into one or more convolutional neural networks configured to detect or classify objects in the scene based on the image data and the encoded projected depth data.

However cited references, alone or in any combination, neither discloses nor fairly suggests combination of features specifically listed above and/or underlined, in particular, 
invoking, by the computing system, a neural network for classifying the first point with a first label, wherein the classifying of the first point includes classifying the first voxel with the first label; classifying the second voxel with the first label or a second label different from the first label; regressing, by the computing system, a bounding box based on classifying the first point with the first label, wherein the regressing of the bounding box is based on at least the first voxel, and wherein the regressing the bounding box includes predicting at least a location of the bounding box; and controlling, by the computing system, an autonomous vehicle based on regressing the bounding box. 

Vallespi teaches systems and methods for detecting objects of interest and determining location information and motion information for the detected objects based at least in part on sensor data; but failed to teach one or more limitations including, 
invoking, by the computing system, a neural network for classifying the first point with a first label, wherein the classifying of the first point includes classifying the first voxel with the first label; classifying the second voxel with the first label or a second label different from the first label; regressing, by the computing system, a bounding box based on classifying the first point with the first label, wherein the regressing of the bounding box is based on at least the first voxel, and wherein the regressing the bounding box includes predicting at least a location of the bounding box; and controlling, by the computing system, an autonomous vehicle based on regressing the bounding box. 

Joshi and BANERJEE alone or in combination failed to cure the deficiency of Vallespi.

	 Thus, the cited references, alone or in combination, fail to disclose or suggest each of the elements recited by the independent claims.


The present invention provides an improved method for three-dimensional (3D) object classification represented via point cloud data. Further, in an autonomous vehicle system, a perception module may, like a human eye, sense objects in an environment to move about such an environment safely. An element of perception is 3D object detection. 3D object detection may provide location, dimension, and moving direction of objects in an environment. Such 3D detection information may be provided via geographic point clouds collected using LiDAR (Light Detection and Ranging) laser scanners/sensors. Accurate 3D object detection in LiDAR based point clouds, however, may suffer from challenges such as, data sparsity and irregularities in the point cloud data. For example, because point clouds lie on the surface of objects, self-occlusion, reflection, or undesirable weather conditions, may limit the number of points captured by the LiDAR scanner. Accordingly, the described invention provides a system and method for detecting 3D objects using LiDAR based point clouds even when such point cloud data is sparse.

Therefore, when taken as a whole application, and incorporating all the respective limitations, none of the prior art discloses the features as claimed.

Conclusion
Any comments considered necessary by applicant must be submitted no laterthan the payment of the issue fee and, to avoid processing delays, should preferablyaccompany the issue fee. Such submission should be clearly labeled "Comments onStatement of Reasons for Allowance." 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mahendra Patel whose telephone number is (571)270-7499. The examiner can normally be reached on 9:30 AM to 5:30 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on (571) 272-779. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MAHENDRA R PATEL/Primary Examiner, Art Unit 2645